       Case 3:20-cv-00356-LC-HTC Document 26 Filed 12/07/20 Page 1 of 2


                                                                            Page 1 of 2

                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION


ALEX MELENDEZ,

       Plaintiff,

v.                                                     Case No. 3:20cv356-LC-HTC

OFFICER PRESLEY,

     Defendant.
______________________/

                                      ORDER

       The magistrate judge issued a Report and Recommendation on November 5,

2020 (ECF No. 25).          The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

       Having considered the Report and Recommendation, I have determined it

should be adopted.

       Accordingly, it is ORDERED:

       1.     The magistrate judge’s Report and Recommendation (ECF No. 25) is

adopted and incorporated by reference in this order.




Case No. 3:20cv356-LC-HTC
       Case 3:20-cv-00356-LC-HTC Document 26 Filed 12/07/20 Page 2 of 2


                                                                        Page 2 of 2




       2.     Plaintiff’s claims for injunctive relief are dismissed.

       DONE AND ORDERED this 7th day of December, 2020.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv356-LC-HTC
